            Case 2:18-cv-01207-CRE Document 16 Filed 05/01/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DANA W. WILEY,                                 )
                                               )       Civil Action No. 18-1207-CRE
                        Plaintiff,             )       Chief Magistrate Judge Cynthia R. Eddy
                                               )
                 v.                            )
                                               )
WORLD WRESTLING                                )
ENTERTAINMENT, INC., VINCE                     )       Electronically Filed
MCMAHON and JOHN DUE                           )
                                               )
                        Defendants.            )


                          CORPORATE DISCLOSURE STATEMENT

          Pursuant to Local Rule 7.1 of the Western District of Pennsylvania and to enable Judges

and Magistrate Judges to evaluate possible disqualification or recusal, the undersigned counsel

for World Wrestling Entertainment, Inc., in the above captioned action, certifies that there are no

parents, subsidiaries and/or affiliates of said party that have issued shares or debt securities to the

public.

Dated: May 1, 2019                                     K&L GATES LLP

                                                       /s/ Christopher M. Verdini
                                                       Jerry S. McDevitt (PA Bar No. 33214)
                                                       Curtis B. Krasik (PA Bar No. 81150)
                                                       Christopher M. Verdini (PA Bar No. 93245)
                                                       K&L Gates Center
                                                       210 Sixth Avenue
                                                       Pittsburgh, PA 15222-2613
                                                       T: 412.355.6500
                                                       F: 412.355.6501
                                                       jerry.mcdevitt@klgates.com
                                                       curtis.krasik@klgates.com
                                                       christopher.verdini@klgates.com

                                                       Counsel for Defendants World Wrestling
                                                       Entertainment, Inc. and Vince McMahon




303250924 v1
